Citation Nr: 0911327	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  04-16 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter-in-law 


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran had honorable active service from June 1953 to 
May 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied the Veteran's request to 
reopen his previously denied claim for entitlement to service 
connection for a back disability.  A hearing before the 
undersigned sitting at the RO was held in May 2006.  A 
transcript of that hearing is of record.  

In August 2006, the Board remanded this case for further 
development.  

The issue of service connection for a back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The RO denied service connection for a back disability in 
May 2000, the Veteran did not perfect his appeal and the 
decision became final.  

2.  Evidence received since the May 2000 rating decision 
raises a reasonable possibility of substantiating the service 
connection claim for a back disability.  


CONCLUSIONS OF LAW

1.  The May 2000 rating decision that denied the Veteran's 
service connection claim for a back disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).  

2.  Evidence received since the May 2000 rating decision is 
new and material, and the Veteran's claim for service 
connection for a back disability is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq (West 2002), 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008), eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied with regard to the Veteran's claim to reopen the 
previously denied issue of entitlement to service connection 
for a back disability in the present case, the Board 
concludes that this law does not preclude the Board from 
adjudicating this matter.  The Board is taking action 
favorable to the Veteran with regard to the new and material 
issue on appeal, and a decision at this point poses no risk 
of prejudice to him.  See, Bernard v. Brown, 4 Vet. App. 384, 
394 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Legal Criteria 

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(e), 20.201, and 20.302 (2008).  

If a decision becomes final, a service connection claim may 
be reopened and considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156; Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New and material evidence means:  1)  Evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration; 
2)  Evidence which is neither cumulative nor redundant of 
evidence of record at the time of the last prior final 
denial; and 3)  Evidence that raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

III. Analysis

A May 2000 rating decision shows the RO determined new and 
material evidence had not been received to reopen the claim 
for service connection for a back disability.  The Veteran 
was notified of this decision the same month.  The Veteran 
did not file a timely notice of disagreement and the May 2000 
rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.  As a result, the Veteran's 
service connection claim for a back disability may be 
considered on the merits only if new and material evidence 
has been received since the May 2000 decision.  

Prior to the May 2000 rating decision the evidence in the 
claims file consisted of a February 1993 VA examination; an 
October 1994 VA examination; a March 2004 Social Security 
Administration decision; and service treatment records.  
After the May 2000 rating decision the evidence consists of 
VA medical records, a May 2006 Board hearing transcript; 
several statements from the Veteran and a statement signed by 
two teachers of the high school the Veteran attended.  

RO rating decisions from January 1995, May 2000, and July 
2003 each make reference to the fact that the Veteran's 
discharge examination mentions a football injury from 1949.  
An October 1996 letter (received by the RO in September 2002) 
from the Veteran asserts that he did not have a football 
injury and contains a September 1996 (also received in 
September 2002) enclosure signed by two teachers from the 
Veteran's high school.  The enclosure states the Veteran did 
not participate in football in high school because his high 
school did not have a football team while the Veteran was in 
attendance.  

The Board finds that new and material evidence has been 
submitted subsequent to the May 2000 rating decision.  The 
significant newly submitted evidence is the October 1996 
letter from the Veteran stating he did not have a football 
injury and the September 1996 statement signed by some 
teachers from the Veteran's school.  This new evidence, 
either by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the Veteran's back disability 
claim.  It raises a reasonable possibility of establishing 
the claim.  38 C.F.R. § 3.156(a).  The evidence is considered 
new and material and the claim for service connection for a 
back disability is reopened.  


ORDER

New and material evidence has been received to reopen the 
service connection claim for a back disability, to that 
extent, the appeal is granted.  


REMAND

The December 2008 supplemental statement of the case notes 
that VA treatment reports from Nashville and St. Louis from 
December 1995 through December 2008 were reviewed 
electronically.  While VA medical records from December 1992 
to July 2003 are associated with the claims file, VA medical 
records after July 2003 are not.  These records need to be 
associated so the Board may review all available evidence.  

Accordingly, the case is REMANDED for the following action:  

1.  Obtain and associate with the claims 
file VA treatment reports from Nashville 
and St. Louis from July 2003 through 
December 2008.  

2.  Re-adjudicate the claim for service 
connection for a back disability.  If the 
decision remains in any way adverse to the 
Veteran, provide a supplemental statement 
of the case (SSOC) to the Veteran and his 
representative.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue remaining on 
appeal.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


